                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                           FLORENCE DIVISION

    United States of America,     )                   Criminal No.: 4:17-cr-00866-RBH
                                  )
    v.                            )                   ORDER
                                  )
    Brandon Michael Council,      )
                                  )
          Defendant.              )
    ______________________________)

           This capital case is before the Court on Defendant Brandon Michael Council’s “Motion for New

    Sentencing Trial and/or for Judgment of Acquittal As to Sentencing.” See ECF No. 866 (emphases

    added). The Government has filed a response in opposition to Defendant’s motion. See ECF No. 867.

    The Court denies the motion for the reasons herein.1

                                                      Discussion

           Defendant has been convicted of two capital offenses—bank robbery resulting in death, in

    violation of 18 U.S.C. § 2113(a) and (e), and use of a firearm during and in relation to a crime of

    violence and causing death in such a manner to constitute murder, in violation of 18 U.S.C. § 924(c)

    and (j)—and sentenced to death for both offenses under the Federal Death Penalty Act (“FDPA”).2 He

    has now filed a motion seeking a new sentencing trial and/or judgment of acquittal as to his death

    sentences, pursuant to Federal Rules of Criminal Procedure 29(c) and 33(b)(2). See ECF No. 866.

    I.     Legal Standards

           Rule 29(c) provides that “[a] defendant may move for a judgment of acquittal . . . after the court

    discharges the jury,” and that “[i]f the jury has returned a guilty verdict, the court may set aside the



1
          The Court decides the motion without a hearing pursuant to Local Criminal Rule 12.06 (D.S.C.).
2
          18 U.S.C. §§ 3591–99.
    verdict and enter an acquittal.” Fed. R. Crim. P. 29(c). It is unclear whether Rule 29 can be used to

    obtain a judgment of acquittal as to a capital sentencing hearing.3 Compare United States v. Runyon,

    652 F. Supp. 2d 716, 718 (E.D. Va. 2009) (concluding that “Rule 29 . . . by its very terms, only applies

    to the guilt/innocence phase of trial” because “[q]uestions of ‘acquittal,’ ‘conviction,’ or ‘guilty verdict’

    are inapposite to a sentencing hearing”), and United States v. Sampson, 335 F. Supp. 2d 166, 198–202

    (D. Mass. 2004) (same), with United States v. Lawrence, 735 F.3d 385, 411 (6th Cir. 2013) (involving

    a Rule 29 motion raised in the context of a capital sentencing proceeding), and United States v. Wilson,

    967 F. Supp. 2d 673, 677 & n.2 (E.D.N.Y. 2013) (same). In any event and regardless, a district court

    has “inherent judicial power” to entertain a post-trial motion regarding a defendant’s capital sentencing

    hearing. See Runyon, 652 F. Supp. 2d at 718–19 (collecting cases). Generally, “[w]here physical facts

    and evidence are capable of more than one interpretation and reasonable inferences therefrom can be

    drawn by a jury, its verdict should not be disturbed. It is the jury’s duty to weigh contradictory evidence

    and inferences, pass on the credibility of witnesses, and draw the ultimate factual conclusions.”

    Gomez-Jimenez, 750 F.3d at 379 (internal citation omitted).

            Rule 33 provides that “after the verdict” and “[u]pon the defendant’s motion, the court may

    vacate any judgment and grant a new trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a),

    (b)(2); see, e.g., United States v. Lee, 274 F.3d 485, 491 (8th Cir. 2001) (involving a defendant’s motion


3
          Typically, Rule 29(c) permits a defendant to “move for a judgment of acquittal, or renew such a motion,
within 14 days after a guilty verdict or after the court discharges the jury, whichever is later.” Fed. R. Crim. P.
29(c)(1). The court “must enter a judgment of acquittal of any offense for which the evidence is insufficient to
sustain a conviction.” Fed. R. Crim. P. 29(a). “A defendant challenging the sufficiency of the evidence to support
his conviction bears a heavy burden.” United States v. Lefsih, 867 F.3d 459, 465 (4th Cir. 2017). “The question is
whether, ‘viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.’” United States v. White, 810 F.3d 212, 228
(4th Cir. 2016) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “[T]he Government is given the benefit
of all reasonable inferences from the facts proven to those sought to be established.” United States v.
Gomez-Jimenez, 750 F.3d 370, 378 (4th Cir. 2014) (internal quotation mark omitted).

                                                             2
for a “new penalty hearing” under Rule 33 (emphasis added)). “A trial court should exercise its

discretion to award a new trial sparingly, and a jury verdict is not to be overturned except in the rare

circumstance when the evidence weighs heavily against it.” United States v. Burfoot, 899 F.3d 326, 340

(4th Cir. 2018) (internal quotation marks omitted). When the evidence is “wholly sufficient” to support

the jury’s verdict, a Rule 33 motion must be denied. United States v. Singh, 518 F.3d 236, 250 (4th Cir.

2008).

II.      Defendant’s Arguments

         Defendant presents two arguments, which the Court will address in turn.

         A.      Whether Certain Aggravating Factors Were Contradictory

         Defendant argues that his death sentences should be set aside and that he should be resentenced

because the Court erred in allowing the jury to find and weigh two “inherently contradictory”

aggravating factors. See ECF No. 866 at pp. 2–5. Specifically, he asserts that the statutory aggravating

factor of Pecuniary Gain conflicted with the nonstatutory aggravating factor of Targeting Innocent

Victims and that no rational jury could have found both these aggravators because they were inherently

contradictory. Id.

         The Court has previously summarized the statutory (two total) and nonstatutory (four total)

aggravators alleged in this case. See ECF No. 413. The Pecuniary Gain statutory aggravator alleged

Defendant “committed the offense in the expectation of the receipt of anything of pecuniary value.”

ECF No. 16 at p. 6; ECF No. 603 at p. 2; see 18 U.S.C. 3592(c)(8). The Targeting Innocent Victims

nonstatutory aggravator alleged Defendant

              displayed particularly cruel and callous disregard for human life by
              shooting both victims, who were unknown to him, multiple times at
              close range without warning and without provocation or resistance


                                               3
                from the victims, in spite of the fact that such violence was not
                necessary to successfully complete the robbery of the CresCom bank.

    ECF No. 603 at p. 3 (emphasis added). The Court rejected Defendant’s pretrial argument that the

    Pecuniary Gain and Targeting Innocent Victims aggravators were in conflict. See ECF No. 413 at pp.

    9–10. The jury unanimously found both aggravators beyond a reasonable doubt.4 See ECF Nos. 856

    & 857 at pp. 3–4.

           Defendant contends the jury’s dual finding of both the Pecuniary Gain and Targeting Innocent

    Victims aggravators—which he claims were inherently contradictory—violated his rights to due process

    and to a reliable sentencing determination under the Fifth and Eighth Amendments. See ECF No. 866

    at p. 4. He argues, “Because jurors were invited to find both contradictory factors, they were freed from

    the important task of determining [his] motivation.” Id.5

           First, the Court finds the evidence clearly supported the jury’s findings on both the Pecuniary

    Gain and Targeting Innocent Victims aggravators at issue. Moreover, the Court disagrees with

    Defendant’s argument that these two aggravators were inconsistent, contradictory, or in conflict with

    each other. The factor alleging Defendant killed in expectation of pecuniary gain was not in conflict

    with the factor alleging Defendant targeted innocent victims. As the Government argued in its previous

    briefing:

                The fact that the Defendant could have secured the gain without
                engaging in the level of violence he chose to employ certainly weighs
                in favor of the application of the innocent victim factor (and in part
                forms the basis for it); however, this in no way invalidates the fact
                that he killed the victims in order to acquire an ill-gotten pecuniary

4
        The jury found both statutory aggravators and all four nonstatutory aggravators beyond a reasonable doubt.
See ECF Nos. 856 & 857 at pp. 3–4.
5
         In support of this contention, Defendant cites portions of the Government’s closing argument. See ECF No.
866 at pp. 3–4.

                                                      4
                gain.

    ECF No. 289 at p. 21. There was nothing “inherently contradictory” about these two aggravators. The

    Court has found no authority supporting Defendant’s position, and Defendant has not established a basis

    for a new sentencing hearing or that his constitutional rights to due process and a reliable sentencing

    determination under the Fifth and Eighth Amendments were violated.

           The Court will deny Defendant’s motion with respect to his first argument.

           B.       Nondelegation Issue

           Defendant makes a “non-delegation argument” contending “[t]he FDPA and the Court’s

    judgment unconstitutionally delegate the authority to determine the form of [his] punishment.” See ECF

    No. 866 at pp. 5–8. Specifically, he contends that 18 U.S.C. § 3596(a) impermissibly delegates

    legislative authority to the judiciary, and that both § 3596(a) and the criminal judgment entered by this

    Court (which cites § 3596(a), see ECF No. 860) impermissibly delegate the form of capital punishment

    to the State of South Carolina. See ECF No. 866 at pp. 7–8.6

           “The nondelegation doctrine is rooted in the principle of separation of powers that underlies our



6
           Although not raised by the Government, the Court sua sponte questions whether it has jurisdiction to rule
on the merits of Defendant’s argument, which presents a challenge to the implementation of his death sentences—not
their validity. It would seem that such a challenge normally would be made in a habeas corpus petition filed pursuant
to 28 U.S.C. § 2241. See In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997) (“[A]ttacks on the execution of a
sentence are properly raised in a § 2241 petition.”); United States v. Little, 392 F.3d 671, 679 (4th Cir. 2004) (same);
see, e.g., Higgs v. United States, 711 F. Supp. 2d 479, 556 (D. Md. 2010) (holding the defendant’s challenge to 18
U.S.C. § 3596(a) had to be brought in a § 2241 action); Jackson v. United States, 638 F. Supp. 2d 514, 614–15
(W.D.N.C. 2009) (involving a challenge to § 3596(a) where the Government pointed out the district court “lack[ed]
jurisdiction to entertain a challenge to the manner of the execution of the [p]etitioner’s sentence of death [because]
any such attack must occur, when ripe, in the district in which he is confined through a habeas proceeding or a civil
action”); United States v. Caro, 2006 WL 1594185, at *3 (W.D. Va. June 2, 2006) (indicating the defendant’s
challenge to the execution of any potential death sentence needed to be brought in a § 2241 action), adopted by, 2006
WL 2987930 (W.D. Va. Oct. 17, 2006). However, the Court notes that the Eleventh Circuit addressed a similar
argument on the merits in the context of a direct appeal, see United States v. Battle, 173 F.3d 1343, 1350 & n.2 (11th
Cir. 1999), and that the Court’s own judgment references 18 U.S.C. § 3596(a), and therefore the Court will address
the merits out of an abundance of caution.

                                                               5
    tripartite system of Government.” Mistretta v. United States, 488 U.S. 361, 371 (1989). “The principle

    of non-delegation requires that core governmental power must be exercised by the Department on which

    it is conferred and must not be delegated to others in a manner that frustrates the constitutional design.”

    Kerpen v. Metro. Washington Airports Auth., 907 F.3d 152, 160 (4th Cir. 2018) (internal quotation

    marks omitted); see, e.g., Gundy v. United States, 139 S. Ct. 2116 (2019) (involving nondelegation of

    legislative power); In re Search Warrant Issued June 13, 2019, 942 F.3d 159 (4th Cir. 2019) (involving

    nondelegation of judicial power).

               Thus, when the Constitution vests “all legislative Powers” in a
               Congress of the United States, “the executive Power” in a President
               of the United States, and “the judicial Power” in one Supreme Court
               and such courts as Congress may establish, see U.S. Const. art. I, § 1;
               id. art. II, § 1; id. art. III, § 1, a nondelegation principle serves both to
               separate powers as specified in the Constitution, see, e.g., Whitman
               v. Am. Trucking Ass’ns, 531 U.S. 457, 472 (2001), and to retain
               power in the governmental Departments so that delegation does not
               frustrate the constitutional design.               Moreover, because the
               Constitution’s text “permits no delegation of those powers,” see
               Whitman, 531 U.S. at 472, in exercising conferred powers, a
               Department may authorize a person or body to act on its behalf only
               by designating “‘an intelligible principle to which the person or body
               authorized to act is directed to conform.’” Id. (quoting J.W.
               Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409 (1928)).

    Pittston Co. v. United States, 368 F.3d 385, 394 (4th Cir. 2004) (one internal citation omitted). “An

    ‘intelligible principle’ need not be exactingly precise to satisfy the requirements of the non-delegation

    principle. Quite the opposite: a broad standard will sufficiently cabin another Department’s discretion.”

    Kerpen, 907 F.3d at 161 (cleaned up).7

7
         “Successful non-delegation challenges are rare. The Supreme Court has invoked the doctrine of
unconstitutional delegation to invalidate a law only a handful of times in its history. This is because the limits of
delegation must be fixed according to common sense and the inherent necessities of the governmental co-ordination.
Accordingly, it is small wonder that courts have almost never felt qualified to second-guess Congress regarding the
permissible degree of policy judgment that can be left to those executing or applying the law.” Kerpen v. Metro.
Washington Airports Auth., 907 F.3d 152, 162–63 (4th Cir. 2018) (cleaned up).

                                                              6
           Section 3596(a) of the FDPA provides:

                        A person who has been sentenced to death pursuant to this
               chapter shall be committed to the custody of the Attorney General
               until exhaustion of the procedures for appeal of the judgment of
               conviction and for review of the sentence. When the sentence is to be
               implemented, the Attorney General shall release the person sentenced
               to death to the custody of a United States marshal, who shall
               supervise implementation of the sentence in the manner prescribed by
               the law of the State in which the sentence is imposed.[8] If the law of
               the State does not provide for implementation of a sentence of death,
               the court shall designate another State, the law of which does provide
               for the implementation of a sentence of death, and the sentence shall
               be implemented in the latter State in the manner prescribed by such
               law.

    18 U.S.C. § 3596(a) (emphasis added). The Court imposed Defendant’s sentence in the State of South

    Carolina, and under South Carolina law, a death sentence is implemented by lethal injection or

    electrocution. See S.C. Code Ann. § 24–3–530(a). In Defendant’s criminal judgment, the Court applied

    § 3596(a) by ordering that:

               Defendant is committed to the custody of the Attorney General until
               the exhaustion of the procedures for appeal of the judgment of
               conviction and for review of the sentences. See 18 U.S.C. Sec.
               3596(a). When the sentence of death is to be implemented, the
               Attorney General shall release the defendant to the custody of a
               United States Marshal, who shall supervise the implementation of the
               sentence in the manner prescribed by the law of the State in which the
               sentence is imposed. See 18 U.S.C. Sec. 3596(a).

    ECF No. 860 at p. 3.

           Defendant argues both legislative and judicial power have been unconstitutionally delegated.

    However, the Court concludes that neither § 3596(a) nor the Court’s judgment violate the nondelegation

    doctrine. First, this Court’s judgment does not delegate a judicial function to the State of South



8
          This italicized portion is the subject of Defendant’s argument.

                                                              7
    Carolina, see In re Search Warrant, 942 F.3d at 176 (stating the judicial power “includes ‘the duty of

    interpreting and applying’ the law” (quoting Massachusetts v. Mellon, 262 U.S. 447, 488 (1923)), and

    this Court’s judgment simply applied the law. Second, § 3596(a) does not delegate any legislative

    power to this Court. See United States v. Bourgeois, 423 F.3d 501, 509 (5th Cir. 2005) (discussing,

    inter alia, § 3596(a), agreeing with the appellant that “Congress did not delegate any power to the

    district court to determine the mode of carrying out a death sentence,” and recognizing “no provision

    of the FDPA delegates any such power to the Third Branch[9]”). Finally, at best Defendant argues that

    Congress—by enacting § 3596(a)—actually delegated a legislative function to the State; however,

    § 3596(a) “is a constitutional delegation of federal power.” United States v. Battle, 173 F.3d 1343, 1350

    & n.2 (11th Cir. 1999) (applying the “intelligible principle” doctrine and rejecting the argument that

    § 3596(a)’s “delegation of the mode of execution to the state violates the Constitution”); see also

    Wilkerson v. Utah, 99 U.S. 130, 137 (1878) (involving a statute that did not “prescribe[] the mode of

    executing the sentence” but instead imposed a duty upon the sentencing court “to determine the mode

    of execution and to impose the sentence prescribed”); United States v. Tipton, 90 F.3d 861, 901–903

    (4th Cir.1996) (holding another federal death penalty statute did not violate the nondelegation doctrine

    even though, at that time, it provided no method of execution).10

           The Court will deny Defendant’s motion as to his nondelegation argument.


9
           The Third Branch of Government is the Judiciary. Bank Markazi v. Peterson, 136 S. Ct. 1310, 1322 (2016).
10
           Defendant acknowledges Battle (and Tipton) in his motion but contends the “intelligible principle” test has
been called into question by Justice Gorsuch’s recent dissent in Gundy, supra. See ECF No. 866 at pp. 6–7 (citing
Gundy, 139 S. Ct. at 2140 (Gorsuch, J., dissenting) (observing the “intelligible principle” phrase made in the
Supreme Court’s 1928 J.W. Hampton decision “eventually began to take on a life of its own”; and criticizing the
“mutated version of the ‘intelligible principle’ remark”)). Defendant further suggests the Court should apply “a much
stricter test” as articulated in Justice Gorsuch’s dissent. See ECF No. 866 at p. 7. However, the Court is bound to
follow Supreme Court precedent, including the intelligible principle doctrine as articulated in controlling Supreme
Court decisions.

                                                              8
                                         Conclusion

       For the foregoing reasons, the Court DENIES Defendant’s motion [ECF No. 866].

       IT IS SO ORDERED.



Florence, South Carolina                                      s/ R. Bryan Harwell
December 17, 2019                                             R. Bryan Harwell
                                                              Chief United States District Judge




                                              9
